UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-00058) Exact name of registrant as specified in charter: George Putnam Balanced Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: August 1, 2010  January 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Semiannual report 1 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and most economies around the world have continued to strengthen in early 2011, building on last years solid growth. The U.S. stock market added gains, delivering one of the best January returns in several years. Investors are encouraged by positive economic data, healthy corporate earnings, extended tax cuts, and historically low interest rates. Bond markets remain mixed, however, as U.S. Treasury yields have risen from their historic lows and investors have sought returns in riskier asset classes. Putnams investment team maintains a positive outlook for U.S. equities in 2011, encouraged by steadily improving conditions in both the economy and in corporate America. The global outlook is less certain, with ongoing European debt issues, signs of inflation in emerging markets, and recent political uprisings in Egypt and other countries. While these global developments may well lead to future market volatility, we also believe that an active, research-focused manager like Putnam can uncover opportunities for shareholders in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Providing the benefits of balanced investing since 1937 The fund launched in 1937 when George Putnam, a Boston investment manager, decided to introduce an innovative approach  a balance of stocks to seek capital appreciation and bonds to help provide current income. The original portfolio featured industrial stocks andrailroad bonds. This balanced approach made sense then, and we believe it continues to make sense now. In the late 1930s, the stock market experienced dramatic swings as businesses struggled to recover from the Great Depression and the shadow of war began to spread across Europe and Asia. Today, economic uncertainties continue to challenge investors. Although the fund has experienced volatility at times, its balanced approach has kept it on course. When stocks were weak, the funds bonds helped results. Similarly, stocks have often performed better when bonds were hurt by rising interest rates or inflation. In a letter to shareholders dated July 12, 1938, George Putnam articulated the strategy this way: Successful investing calls not so much for some clairvoyant ability to read the future as for the courage to stick to tested, commonsense policies in the face of the unreliable emotional stresses and strains that constantly sweep the market place. Today, Putnam remains committed to this prudent approach. Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Value stocks may fail to rebound, and the market may not favor value-style investing. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1113 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78 and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the funds class A shares. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays Capital Aggregate Bond Index.  Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio managers David Calabro and Raman Srivastava How did George Putnam Balanced Fund perform during the period? David: In the first half of the current fiscal year, which ended January 31, 2011, stocks posted excellent returns and bonds also gained, helping the funds class A shares advance 10.55%. This result was a bit behind the average 11.23% return of the funds peer group, Lipper Balanced Funds. As stocks surged, the fund lagged the 16.60% return of its primary, all-stock benchmark, the Russell 1000 Value Index. However, the fund finished the period ahead of the 9.91% return of its custom blended benchmark, which shares the same balanced portfolioweightings. Why did stocks perform well during theperiod? David: Stocks rose on corporate profits, economic optimism, and corporate merger activity. Optimism had been missing at the beginning of the period. A sluggish economy combined with the instability issuing from Europes sovereign debt crisis prompted worry of a new recession. Stocks fell sharply in August, but rallied in September after the Federal Reserve [Fed] signaled it would use monetary policy tools to initiate a new round of quantitative easing intended to keep interest rates low, spur lending and economic activity, and encourage more risk-taking. In November, the Fed followed through and began implementing this policy. The stock market responded positively to the Feds measures and to signs of economic stabilization. What were the conditions in the bondmarket? Raman: We witnessed a setback for Treasuries, which reached near-record-low yields in August, but most other sectors performed better and achieved positive results. Treasuries were hurt by the combination of the improving economy and a market expectation of higher This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 1/31/11. See pages 4 and 1113 for additional fund performance information. Indexdescriptions can be found on page 15. 5 future inflation. While rates initially rallied in September following the Feds quantitative easing announcement, subsequent signs that the recovery was normalizing created concern that the ultimate impact of the Feds policy might be higher inflation. Fortunately for fund shareholders, the portfolio had underweight exposure to Treasuries relative to the fixed-income portion of the funds blended benchmark, and most other sectors of the bond market performed better. Investment-grade corporate bonds did well on improving economic fundamentals. Commercial mortgage-backed securities (CMBS), and non-agency residential mortgage-backed securities (RMBS) outperformed Treasuries. Was the funds balance helpful given the different fortunes of stocks and bonds? Raman: Both the bond portfolio and the stock portfolio contributed positive absolute returns in this period. We believe that the funds balance of 60% stocks and 40% bonds is a long-term advantage for investors who want to be able to benefit from both types of investments. Stocks offer capital appreciation potential and, in many cases, dividends. Bonds offer current income and have historically been less volatile than stocks. What were some of the stock holdings that performed well for the fund? David: Among equities, one of the top individual contributors was an overweight position in Atmel , a developer of semiconductor integrated circuits. Under new management, the company sold off underperforming divisions and reinvested the proceeds to become the market-share leader in touch-screen microchip technology. We sold this holding at a profit before year-end, at what we considered fairvalue. Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 In the industrials sector, the fund had an overweight in Parker Hannifin , a leader in motion and control technologies, and it outperformed the funds primary benchmark. Earnings and earnings expectations for companies in the industrials sector rose amid a generally improving economic environment, and renewed global demand for commodities and industrial products. We had mixed results in the energy sector. Overall, the sector performed well. Demand for energy steadily grew amid the economic recovery, energy prices rose, and companies generally delivered strong earnings. One of the biggest contributors to the funds results was Exxon Mobil . This is the nations largest oil company, and it benefited not only from high energy prices but also from strong business execution, delivering strong earnings. Another top contributor was Hess , which we held as an overweight relative to the funds primary benchmark. The company successfully increased its production at the Bakken field in North Dakota, and it is poised to undertake an aggressive exploration campaign that has the potential to add to itsreserves. Which stocks had disappointing results? David: Although the fund held top performers in the energy sector, our overall positioning in the sector detracted from results. The fund did not own National Oilwell Varco or Baker Hughes, and had an underweight position in Anadarko Petroleum . All of these stocks outperformed the funds primary benchmark by significant margins. In the utilities sector, the fund held an overweight This table shows the funds top 10 equity holdings by percentage of the funds net assets as of 1/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 position in Entergy , which had a negative impact on results. Clorox , an overweight position in the consumer staples sector, also detracted from performance. We consider both of these stocks to be undervalued, and so we have maintained positions in them. How was the fund positioned in the bondmarket? Raman: Our fixed-income strategy is to favor high-quality securities with attractive income characteristics to help counterbalance the relatively higher risk of equity holdings. We also have a research process and teams of bond specialists focused on identifying securities that we believe can perform better than the broader bond market. During the period, we decided to underweight Treasury securities relative to the fixed-income portion of the funds blended benchmark, and to avoid areas of the market where the governments purchasing programs have been most active. This helped relative results. We also pursued a term structure strategy, which involves favoring bonds of certain maturities that we consider likely to perform better than others. During the period, we anticipated that long-term bonds were more likely to see rising yields, and so we favored bonds with shorter maturities. For example, among Treasury holdings, many positions had maturities of less than four years, which were less vulnerable to losses than long-termTreasuries. We also decided to have an overweight position in investment-grade corporate bonds, which outperformed Treasuries. These securities offered more attractive current income and also less sensitivity to the risk of rising interest rates. Our selections in the financials and industrials sectors performed especially well. Within the mortgage-backed sector, we had an overweight to select senior commercial mortgage-backed securities, This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 which also outperformed the fixed-income portion of the funds blended benchmark. What is your outlook for the final six months of the fiscal year? Raman: Macroeconomic data during the fourth quarter of 2010 showed that the U.S. economy was recovering at a faster pace than anticipated. GDP grew at an annualized rate of 2.8% in the fourth quarter, up from 2.6% in the third. Outside the United States, European sovereign debt continues to be an area of particular concern in the fixed-income markets, although we do not expect this risk to spread across markets. In these conditions, we are not inclined to make significant changes in our positioning. Current positioning, including our selections in investment-grade corporate bonds, continues to offer more attractive income potential with less interest-rate risk, in our view. Also, within the fixed-income portion, the bond weighting is below the normal 40% and the cash weighting is up, reflecting our preference for shorter-term securities. David: We anticipate the recovery will take deeper root in 2011, giving stocks more attractive potential than bonds. The stock portion of the portfolio has modest overweights to the technology, capital goods, and health-care sectors, and a significant underweight to the financials sector. Recently, we have begun to find attractive opportunities in the financials sector, because valuations are low and companies are likely to increase revenue and earnings as the economy begins to normalize. Overall, the portfolio is well diversified across sectors, in what we consider high-quality stocks as well as bonds. David and Raman, thanks for discussing the fund today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David Calabro holds a B.A. from Williams College. David joined Putnam in 2008 and has been in the investment industry since1982. Portfolio Manager Raman Srivastava is Team Leader of Portfolio Construction and Quantitative Research at Putnam. He has an M.S. in Computational Finance from Carnegie Mellon University and a B.S. from the University of Waterloo. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. 9 IN THE NEWS The U.S. economic recovery is progressing, although the unemployment rate remains persistently high. Increases in exports, consumer spending, and existing home sales drove the fourth-quarter GDP growth of 2.8%, the Commerce Department reported. At its December meeting, the Federal Open Market Committee noted that the recent economic growth has been insufficient to bring about a significant improvement in labor market conditions. In January, the U.S. unemployment rate did inch down to 9.0% from 9.4%. Consumer spending remains constrained by high unemployment, while businesses may be investing more in equipment and less on new hires. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.64% 8.56% 7.63% 7.63% 7.83% 7.83% 7.90% 7.85% 8.37% 8.71% 10 years 16.17 9.47 7.77 7.77 7.81 7.81 10.65 6.79 13.56 19.31 Annual average 1.51 0.91 0.75 0.75 0.75 0.75 1.02 0.66 1.28 1.78 5 years 5.31 10.75 8.83 10.16 8.75 8.75 7.60 10.82 6.36 4.02 Annual average 1.09 2.25 1.83 2.12 1.81 1.81 1.57 2.26 1.31 0.82 3 years 14.10 19.04 16.00 18.30 15.93 15.93 15.29 18.26 14.59 13.36 Annual average 4.94 6.80 5.65 6.52 5.62 5.62 5.38 6.50 5.12 4.67 1 year 14.47 7.88 13.61 8.60 13.68 12.68 13.87 9.85 14.21 14.80 6 months 10.55 4.16 10.14 5.14 10.09 9.09 10.32 6.42 10.44 10.74 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 1/31/11 Barclays Capital Lipper Balanced Russell 1000 Aggregate George Putnam Funds category Value Index Bond Index Blended Index average Annual average (life of fund) * * * * 10 years 40.37% 73.70% 63.80% 37.56% Annual average 3.45 5.68 5.06 3.15 5 years 4.88 32.70 21.11 17.07 Annual average 0.96 5.82 3.91 3.16 3 years 6.99 16.95 6.52 5.77 Annual average 2.39 5.36 2.13 1.85 1 year 21.54 5.06 15.26 15.41 6 months 16.60 0.20 9.91 11.23 Index and Lipper results should be compared to fund performance at net asset value. * The funds benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78. The Barclays Capital Aggregate Bond Index was introduced on 12/31/75, and the funds Lipper group (Balanced Funds) was introduced on 12/31/59. They all post-date the inception of the funds class A shares.  George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays Capital Aggregate Bond Index.  Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 1/31/11, there were 765, 759, 713, 582, and 277 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.100 $0.056 $0.057 $0.072 $0.086 $0.114 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/10 $11.08 $11.76 $10.96 $11.02 $10.94 $11.34 $11.05 $11.12 1/31/11 12.14 12.88 12.01 12.07 11.99 12.42 12.11 12.19 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 1.43% 1.34% 0.93% 0.93% 1.20% 1.16% 1.42% 1.87% Current 30-day SEC yield 2 N/A 1.40 0.75 0.75 N/A 0.96 1.24 1.73 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.63% 8.54% 7.61% 7.61% 7.81% 7.81% 7.89% 7.84% 8.36% 8.69% 10 years 15.15 8.52 6.69 6.69 6.88 6.88 9.70 5.85 12.50 18.11 Annual average 1.42 0.82 0.65 0.65 0.67 0.67 0.93 0.57 1.18 1.68 5 years 5.44 10.86 9.06 10.39 8.86 8.86 7.71 10.92 6.49 4.23 Annual average 1.11 2.27 1.88 2.17 1.84 1.84 1.59 2.29 1.33 0.86 3 years 16.53 21.33 18.46 20.69 18.36 18.36 17.70 20.60 17.07 15.88 Annual average 5.84 7.69 6.58 7.44 6.54 6.54 6.29 7.40 6.05 5.60 1 year 11.15 4.73 10.28 5.28 10.35 9.35 10.62 6.77 10.89 11.39 6 months 13.67 7.09 13.17 8.17 13.20 12.20 13.34 9.38 13.46 13.76 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/10* 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Annualized expense ratio for the six-month period ended 1/31/11 1.09% 1.84% 1.84% 1.59% 1.34% 0.84% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a new management contract effective 1/1/10. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2010, to January 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.78 $9.75 $9.74 $8.43 $7.11 $4.46 Ending value (after expenses) $1,105.50 $1,101.40 $1,100.90 $1,103.20 $1,104.40 $1,107.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2011, use the following calculation method. To find the value of your investment on August 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.55 $9.35 $9.35 $8.08 $6.82 $4.28 Ending value (after expenses) $1,019.71 $1,015.93 $1,015.93 $1,017.19 $1,018.45 $1,020.97 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in themarketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays Capital Aggregate BondIndex. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2011, Putnam employees had approximately $352,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolio 1/31/11 (Unaudited) COMMON STOCKS (59.9%)* Shares Value Banking (6.1%) Bank of America Corp. 696,753 $9,566,419 Bank of New York Mellon Corp. (The) 262,600 8,200,998 JPMorgan Chase & Co. 603,700 27,130,278 PNC Financial Services Group, Inc. 69,100 4,146,000 State Street Corp. 184,600 8,624,512 SunTrust Banks, Inc. 77,900 2,370,497 U.S. Bancorp 378,000 10,206,000 Wells Fargo & Co. 300,500 9,742,210 Basic materials (2.1%) Alcoa, Inc. 212,400 3,519,468 Dow Chemical Co. (The) 78,500 2,785,180 E.I. du Pont de Nemours & Co. 153,000 7,754,040 Nucor Corp. 113,300 5,201,603 PPG Industries, Inc. 76,900 6,481,132 Weyerhaeuser Co. 71,472 1,656,721 Capital goods (3.8%) Avery Dennison Corp. 39,900 1,679,391 Deere & Co. 30,500 2,772,450 Eaton Corp. 29,800 3,217,208 Emerson Electric Co. 25,100 1,477,888 Illinois Tool Works, Inc. 102,700 5,493,423 Ingersoll-Rand PLC 97,900 4,620,880 L-3 Communications Holdings, Inc. 49,500 3,873,375 Lockheed Martin Corp. 40,600 3,231,760 Molex, Inc. 57,000 1,490,550 Northrop Grumman Corp. 77,000 5,336,100 Parker Hannifin Corp. 50,600 4,524,146 Raytheon Co. 107,200 5,358,928 United Technologies Corp. 86,000 6,991,800 Communication services (4.0%) AT&T, Inc. 708,582 19,500,177 Comcast Corp. Class A 309,700 7,045,675 DIRECTV Class A  59,800 2,534,922 Time Warner Cable, Inc. 49,200 3,337,236 Verizon Communications, Inc. 475,500 16,937,310 Vodafone Group PLC ADR (United Kingdom) 119,400 3,386,184 Conglomerates (2.2%) 3M Co. 34,100 2,998,072 General Electric Co. 830,600 16,728,284 Honeywell International, Inc. 79,200 4,435,992 Tyco International, Ltd. 93,900 4,209,537 18 COMMON STOCKS (59.9%)* cont. Shares Value Consumer cyclicals (4.9%) DISH Network Corp. Class A  71,600 $1,511,476 Ford Motor Co.  188,100 3,000,195 Home Depot, Inc. (The) 78,600 2,890,122 Limited Brands, Inc. 73,000 2,134,520 Lowes Cos., Inc. 89,000 2,207,200 Marriott International, Inc. Class A 41,520 1,639,625 Omnicom Group, Inc. 123,900 5,560,632 Staples, Inc. 199,800 4,457,538 Target Corp. 87,400 4,792,142 Time Warner, Inc. 299,600 9,422,420 TJX Cos., Inc. (The) 185,600 8,795,584 Viacom, Inc. Class B 247,100 10,267,005 Wal-Mart Stores, Inc. 45,900 2,573,613 Walt Disney Co. (The) 150,100 5,834,387 Consumer finance (0.3%) American Express Co. 102,300 4,437,774 Consumer staples (5.5%) Avon Products, Inc. 42,000 1,189,020 Clorox Co. 74,500 4,685,305 Coca-Cola Co. (The) 67,300 4,229,805 Colgate-Palmolive Co. 57,300 4,398,921 CVS Caremark Corp. 253,900 8,683,380 General Mills, Inc. 24,200 841,676 Hertz Global Holdings, Inc.  215,300 3,167,063 Kellogg Co. 44,400 2,233,320 Kimberly-Clark Corp. 112,000 7,249,760 Kraft Foods, Inc. Class A 192,962 5,898,848 Lorillard, Inc. 27,500 2,069,100 Newell Rubbermaid, Inc. 220,600 4,246,550 PepsiCo, Inc. 25,900 1,665,629 Philip Morris International, Inc. 240,000 13,737,600 Procter & Gamble Co. (The) 137,000 8,648,810 Energy (7.9%) Anadarko Petroleum Corp. 20,800 1,603,264 Apache Corp. 14,700 1,754,592 Chevron Corp. 239,200 22,707,256 ConocoPhillips 73,700 5,266,602 Devon Energy Corp. 49,400 4,381,286 EOG Resources, Inc. 8,300 883,037 Exxon Mobil Corp. 324,200 26,156,456 Hess Corp. 71,300 5,997,756 Marathon Oil Corp. 141,400 6,461,980 Noble Corp. (Switzerland) 78,100 2,987,325 Occidental Petroleum Corp. 67,800 6,554,904 Petrohawk Energy Corp.  185,000 3,709,250 19 COMMON STOCKS (59.9%)* cont. Shares Value Energy cont. Schlumberger, Ltd. 55,795 $4,965,197 Total SA ADR (France) 137,800 8,098,506 Valero Energy Corp. 124,500 3,157,320 Financials (2.1%) Citigroup, Inc.  1,385,000 6,675,700 MetLife, Inc. 189,400 8,668,838 Progressive Corp. (The) 174,300 3,452,883 Prudential Financial, Inc. 138,800 8,537,588 Health care (8.9%) Abbott Laboratories 35,600 1,607,696 Aetna, Inc. 278,100 9,160,614 Baxter International, Inc. 186,000 9,019,140 Bristol-Myers Squibb Co. 119,400 3,006,492 Celgene Corp.  54,500 2,808,385 Covidien PLC (Ireland) 150,712 7,154,299 Genzyme Corp.  11,400 836,190 Johnson & Johnson 282,300 16,873,071 McKesson Corp. 23,000 1,728,910 Medtronic, Inc. 175,900 6,740,488 Merck & Co., Inc. 276,400 9,168,188 Novartis AG ADR (Switzerland) 28,600 1,597,596 Omnicare, Inc. 54,500 1,412,640 Pfizer, Inc. 1,364,658 24,864,069 Quest Diagnostics, Inc. 78,400 4,464,880 Stryker Corp. 91,800 5,284,008 Thermo Fisher Scientific, Inc.  150,200 8,601,954 WellPoint, Inc.  44,600 2,770,552 Insurance (2.0%) ACE, Ltd. 21,000 1,293,390 Allstate Corp. (The) 154,500 4,811,130 Chubb Corp. (The) 103,800 6,013,134 Marsh & McLennan Cos., Inc. 193,200 5,386,416 RenaissanceRe Holdings, Ltd. 27,400 1,797,988 Travelers Cos., Inc. (The) 116,700 6,565,542 Investment banking/Brokerage (1.5%) Goldman Sachs Group, Inc. (The) 73,910 12,093,154 Morgan Stanley 282,240 8,297,856 Real estate (0.7%) Digital Realty Trust, Inc. R 17,600 957,440 Equity Residential Trust R 72,848 3,947,633 ProLogis R 92,700 1,383,084 Simon Property Group, Inc. R 34,762 3,526,605 20 COMMON STOCKS (59.9%)* cont. Shares Value Technology (4.5%) BMC Software, Inc.  75,800 $3,615,660 Cisco Systems, Inc.  219,000 4,631,850 Electronic Arts, Inc.  53,100 827,829 EMC Corp.  220,200 5,480,778 Hewlett-Packard Co. 189,800 8,671,962 IBM Corp. 28,700 4,649,400 Intel Corp. 160,400 3,442,184 KLA-Tencor Corp. 86,000 3,790,880 Microsoft Corp. 133,000 3,687,425 Oracle Corp. 98,600 3,158,158 Qualcomm, Inc. 147,700 7,995,001 Texas Instruments, Inc. 129,400 4,387,954 Yahoo!, Inc.  354,700 5,717,764 Transportation (0.3%) FedEx Corp. 22,600 2,041,232 United Parcel Service, Inc. Class B 24,300 1,740,366 Utilities and power (3.1%) Ameren Corp. 187,800 5,327,886 American Electric Power Co., Inc. 162,300 5,790,864 Dominion Resources, Inc. 31,800 1,384,572 Duke Energy Corp. 76,400 1,366,032 Edison International 162,000 5,877,360 Entergy Corp. 109,200 7,880,964 Exelon Corp. 20,400 867,204 NextEra Energy, Inc. 17,600 940,896 PG&E Corp. 161,650 7,481,162 PPL Corp. 152,300 3,927,817 Total common stocks (cost $661,065,418) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.9%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, February 1, 2041 $20,000,000 $20,690,624 4s, TBA, February 1, 2041 18,000,000 18,047,812 U.S. Government Agency Mortgage Obligations (5.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 12,304 13,518 4s, TBA, February 1, 2041 35,000,000 34,633,592 21 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.9%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $11,505,352 $12,324,791 5s, with due dates from August 1, 2033 to January 1, 2039 6,731,332 7,079,599 4s, TBA, February 1, 2041 6,000,000 5,946,563 3 1/2s, TBA, February 1, 2041 6,000,000 5,720,156 Total U.S. government and agency mortgage obligations (cost $103,607,027) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.9%)* Principal amount Value Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 $6,750,000 $6,793,207 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 2,500,000 2,528,038 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 1,100,000 1,124,858 2 1/8s, FDIC guaranteed notes, June 15, 2012 1,400,000 1,429,589 Total U.S. government agency obligations (cost $11,750,615) U.S. TREASURY OBLIGATIONS (9.4%)* Principal amount Value U.S. Treasury Bonds 11 1/4s, February 15, 2015 $16,410,000 $22,727,850 6s, February 15, 2026 1,000 1,218 3 7/8s, August 15, 2040 1,900,000 1,686,057 U.S. Treasury Notes 4 1/4s, August 15, 2015 18,040,000 20,051,179 4 1/4s, November 15, 2014 15,500,000 17,187,442 3 5/8s, December 31, 2012 11,700,000 12,395,831 2 3/8s, February 28, 2015 4,100,000 4,243,500 2 3/8s, August 31, 2014 10,110,000 10,509,660 3/4s, September 15, 2013 35,890,000 35,838,128 3/4s, May 31, 2012 78,000 78,396 Total U.S. treasury obligations (cost $124,320,332) CORPORATE BONDS AND NOTES (14.6%)* Principal amount Value Basic materials (0.9%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $345,000 $360,517 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 1,545,000 1,979,415 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 1,190,000 1,485,439 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 1,450,000 1,616,750 International Paper Co. bonds 7.95s, 2018 221,000 265,484 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,188,000 1,532,127 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 733,000 798,054 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 450,000 596,567 22 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Basic materials cont. Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) $490,000 $456,041 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 441,278 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 653,704 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 35,000 45,500 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 51,000 62,475 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 16,000 19,619 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 30,000 31,992 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 735,000 817,687 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 1,595,000 1,740,544 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 902,107 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,076,123 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 200,000 181,928 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 260,543 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 215,000 239,342 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 104,751 Communication services (1.3%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 800,000 902,263 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 555,000 580,931 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 776,643 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,229,346 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 351,000 320,702 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,649,176 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 365,669 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 248,236 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 323,476 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 694,161 France Telecom notes 8 1/2s, 2031 (France) 180,000 241,250 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 138,068 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 1,125,000 1,181,521 TCI Communications, Inc. company guaranty 7 7/8s, 2026 2,395,000 2,940,028 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 845,000 920,080 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 725,262 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 150,000 173,060 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 380,636 23 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 $110,000 $143,038 Verizon New England, Inc. sr. notes 6 1/2s, 2011 742,000 768,207 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 921,226 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,112,095 Consumer cyclicals (1.0%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 498,920 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 730,000 850,758 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 8,000 8,455 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 421,293 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 305,156 Daimler Finance North America LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2011 (Germany) 312,000 313,922 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 379,684 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 891,496 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 555,000 563,325 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 800,000 870,000 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 316,162 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 290,000 316,361 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 846,000 873,495 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 265,000 267,306 NBC Universal, Inc. 144A notes 6.4s, 2040 380,000 394,089 NBC Universal, Inc. 144A notes 5.15s, 2020 295,000 305,280 News America Holdings, Inc. company guaranty 7 3/4s, 2024 1,045,000 1,221,717 News America Holdings, Inc. debs. 7 3/4s, 2045 1,064,000 1,258,738 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 860,000 899,118 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 324,000 380,700 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 445,000 542,290 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 214,882 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 520,000 622,118 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 121,423 Time Warner, Inc. debs. 9.15s, 2023 340,000 451,499 24 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Consumer staples (1.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 $375,000 $486,342 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 595,000 763,253 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 165,000 218,608 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,730,000 2,135,702 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 496,171 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,148,320 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 2,293,000 2,209,879 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 151,988 162,612 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 751,709 862,541 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 820,000 1,019,795 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 850,000 862,831 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 144,798 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 360,000 421,603 Kraft Foods, Inc. notes 6 1/8s, 2018 765,000 860,337 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 2,009,000 2,136,170 Kroger Co. company guaranty 6 3/4s, 2012 275,000 292,302 Kroger Co. company guaranty 6.4s, 2017 500,000 573,197 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 611,000 McDonalds Corp. sr. unsec. notes 5.7s, 2039 600,000 632,096 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 540,000 630,157 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 285,000 296,400 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 803,126 Energy (0.7%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,066,890 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 400,000 441,830 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 10,988 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 235,000 250,863 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 226,398 Forest Oil Corp. sr. notes 8s, 2011 610,000 637,450 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 225,000 238,271 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 254,613 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 671,125 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 165,000 163,987 Peabody Energy Corp. sr. notes 5 7/8s, 2016 805,000 816,069 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 302,506 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 829,740 25 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Energy cont. Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) $675,000 $727,319 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 462,619 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 245,000 258,024 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 280,000 313,127 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 180,000 234,617 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 455,000 497,417 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 325,000 344,084 Financials (5.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 300,000 318,985 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,238,732 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.561s, 2017 545,000 501,986 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 385,000 383,194 American International Group, Inc. sr. unsec. unsub. notes 6.4s, 2020 545,000 580,425 AON Corp. jr. unsec. sub. notes 8.205s, 2027 620,000 683,315 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 11,758,632 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 321,504 Bank One Corp. unsec. unsub. notes 5.9s, 2011 1,000,000 1,039,545 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.873s, 2027 2,755,000 2,000,064 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 270,000 286,889 Barclays Bank PLC 144A sub. notes 10.179s, 2021 804,000 1,009,229 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 1,415,000 1,453,567 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 500,000 569,863 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 390,716 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 743,125 733,122 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 476,399 Capital One Capital III company guaranty 7.686s, 2036 320,000 325,200 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 450,000 486,563 Citigroup, Inc. sr. unsec. sub. FRN 0.572s, 2016 123,000 112,118 Citigroup, Inc. sub. notes 5s, 2014 1,369,000 1,434,559 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 31,000 30,510 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 290,000 305,340 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,277,186 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 496,962 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturity (United Kingdom) 934,000 887,300 26 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Financials cont. Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) $635,000 $668,380 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 285,000 250,800 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 361,000 386,026 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 19,000 20,453 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 40,000 40,036 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 270,000 272,215 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 10,000 10,189 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.304s, 2028 1,057,000 761,145 Fund American Cos., Inc. notes 5 7/8s, 2013 347,000 360,442 GATX Financial Corp. notes 5.8s, 2016 560,000 608,641 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 358,550 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 281,848 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.48563s, 2016 455,000 428,962 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.417s, 2012 1,720,000 1,709,876 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 1,589,000 1,775,022 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 935,620 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 744,712 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 1,005,000 1,059,756 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,917,500 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 916,852 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,106,027 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 511,380 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.286s, 2047 2,443,000 1,878,386 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 523,000 539,654 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 1,285,000 1,638,375 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,060,000 923,853 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 280,000 278,379 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 800,000 746,840 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 495,000 659,883 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,700,117 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,400,750 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 556,842 Nationwide Financial Services notes 5 5/8s, 2015 465,000 469,863 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 680,000 696,179 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 432,691 27 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Financials cont. Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) $525,000 $498,828 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 315,489 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 384,994 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,156,350 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 711,366 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 209,824 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.179s, 2017 210,000 193,242 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 355,425 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 216,000 295,080 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 361,000 391,424 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 787,000 776,561 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.302s, 2037 1,790,000 1,342,717 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 265,000 284,326 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 504,689 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 855,020 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 555,000 567,690 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,187,377 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 1,035,000 1,048,051 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 162,027 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 1,140,000 1,238,815 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 895,000 1,025,830 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 900,000 1,012,766 Wells Fargo Bank NA unsec. sub. notes FRN 0.494s, 2016 710,000 657,096 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 435,000 476,325 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 1,010,000 1,004,253 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 159,000 156,615 Government (0.7%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 4,000,000 3,954,640 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,365,284 Health care (0.1%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 106,695 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 110,000 130,381 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 275,000 307,733 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 224,000 209,795 28 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 $121,000 $120,124 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 180,000 181,414 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 470,000 490,337 WellPoint, Inc. notes 7s, 2019 155,000 182,707 Technology (0.2%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 610,000 654,699 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 520,000 568,070 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 787,058 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 195,000 198,420 Transportation (0.3%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 100,000 101,000 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 145,000 146,943 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 275,000 316,351 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 425,000 445,616 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 114,286 121,715 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 359,006 378,751 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,380,632 1,384,084 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 744,175 827,895 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 633,855 Utilities and power (2.2%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 537,875 Ameren Illinois Co. sr. notes 9 3/4s, 2018 725,000 932,229 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 501,743 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,368,697 Beaver Valley Funding Corp. sr. bonds 9s, 2017 639,000 721,872 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 975,000 1,077,109 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 2,255,563 2,368,709 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 45,000 45,101 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 312,134 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 509,313 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 495,000 554,565 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 530,000 578,772 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 389,216 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 2,310,000 2,258,025 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 11,502 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 587,214 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 779,746 29 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Utilities and power cont. Electricite de France 144A sr. notes 5.6s, 2040 (France) $640,000 $646,890 Electricite de France 144A sr. notes 4.6s, 2020 (France) 440,000 452,059 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 355,655 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 435,000 424,562 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 610,000 613,427 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 164,000 170,399 ITC Holdings Corp. 144A notes 5 7/8s, 2016 272,000 303,335 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 399,072 Kansas Gas & Electric bonds 5.647s, 2021 328,828 347,443 KCP & L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 735,000 830,249 National Fuel Gas Co. notes 5 1/4s, 2013 30,000 31,767 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 349,790 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 360,000 474,779 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 386,069 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 143,710 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 365,423 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 721,635 721,823 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 50,000 54,715 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 642,880 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,199,048 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 998,865 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 124,798 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,019,000 1,281,677 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 978,131 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 960,000 1,110,246 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 1,940,138 Total corporate bonds and notes (cost $181,628,119) MORTGAGE-BACKED SECURITIES (0.9%)* Principal amount Value Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 $6,172,494 $115,734 Ser. T-56, Class 3, IO, 0.019s, 2043 7,187,446 4,492 Ser. T-56, Class 1, IO, zero %, 2043 9,599,090 7,499 Ser. T-56, Class 2, IO, zero %, 2043 8,719,774 768 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.313s, 2045 2,181,604 24,543 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 361,818 329,254 30 MORTGAGE-BACKED SECURITIES (0.9%)* cont. Principal amount Value Government National Mortgage Association FRB Ser. 07-73, Class KI, IO, zero %, 2037 F $2,125,138 $19,887 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 1,105,990 1,108,755 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP5, Class A2, 5.198s, 2044 458,000 475,025 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 658,871 Ser. 99-C1, Class G, 6.41s, 2031 765,731 584,642 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,040,838 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.88s, 2027 3,429,499 3,185,459 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.064s, 2030 644,000 671,690 Morgan Stanley Capital I FRB 5.597s, 2049 1,628,436 1,656,563 FRB Ser. 07-HQ12, Class A2FL, 0.511s, 2049 749,334 694,333 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 456,000 22,800 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.61s, 2034 408,750 327,000 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.561s, 2018 771,000 462,600 Total mortgage-backed securities (cost $11,855,093) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 31,564 $2,057,973 El Paso Corp. 4.99% cv. pfd. 1,019 1,299,225 General Motors Co. Ser. B, $2.375 cv. pfd. 74,897 4,067,656 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 145,819 3,827,749 Total convertible preferred stocks (cost $9,919,168) ASSET-BACKED SECURITIES (0.7%)* Principal amount Value Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.845s, 2044 $565,463 $541,501 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default)  194,241 19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.26s, 2037 308,000 52,360 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.011s, 2032 434,965 86,993 Green Tree Financial Corp. Ser. 95-8, Class B1, 7.3s, 2026 362,579 353,039 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.786s, 2036 1,079,038 690,584 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.51s, 2032 4,059,503 3,694,148 Ser. 02-A IO, 0.3s, 2032 F 91,838,004 1,285,732 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 290,801 272,192 Ser. 10, Class B, 7.54s, 2036 541,464 511,015 31 ASSET-BACKED SECURITIES (0.7%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 $367,861 $356,825 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.99s, 2035 468,797 339,609 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,560,049 238,359 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,735,189 208,223 Total asset-backed securities (cost $7,654,162) INVESTMENT COMPANIES (0.5%)* Shares Value Utilities Select Sector SPDR Fund 213,900 $6,784,908 Total investment companies (cost $5,522,769) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $220,958 IL State G.O. Bonds 4.421s, 1/1/15 420,000 422,701 4.071s, 1/1/14 1,250,000 1,251,700 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 341,208 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 247,074 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 400,000 390,776 Total municipal bonds and notes (cost $2,911,521) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Omnicare, Inc. cv. sr. sub. notes 3 3/4s, 2025 $1,240,000 $1,426,062 Total convertible bonds and notes (cost $1,240,000) SHORT-TERM INVESTMENTS (10.1%)* Shares Value Putnam Money Market Liquidity Fund 0.17% e 133,804,844 $133,804,844 Total short-term investments (cost $133,804,844) TOTAL INVESTMENTS Total investments (cost $1,255,279,068) Key to holdings abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments 32 Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from August 1, 2010 through January 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $1,320,132,549.  Non-income-producing security. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $84,798,672 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $27,398,144 $ $ Capital goods 50,067,899   Communication services 52,741,504   Conglomerates 28,371,885   Consumer cyclicals 65,086,459   Consumer staples 72,944,787   Energy 104,684,731   Financials 167,833,069   Health care 117,099,172   Technology 60,056,845   Transportation 3,781,598   Utilities and power 40,844,757   Total common stocks   Asset-backed securities  7,344,867 1,285,732 Convertible bonds and notes  1,426,062  Convertible preferred stocks  11,252,603  Corporate bonds and notes  192,661,093  Investment Companies 6,784,908   Mortgage-backed securities  11,370,866 19,887 Municipal bonds and notes  2,874,417  U.S. Government Agency Obligations  11,875,692  U.S. Government and Agency Mortgage Obligations  104,456,655  U.S. Treasury Obligations  124,719,261 Short-term investments 133,804,844   Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 1/31/11 (Unaudited) ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $1,121,474,224) $1,266,982,893 Affiliated issuers (identified cost $133,804,844) (Note 5) 133,804,844 Cash 60,107 Dividends, interest and other receivables 6,321,261 Receivable for shares of the fund sold 346,295 Receivable for investments sold 14,765,180 Receivable for sales of delayed delivery securities (Note 1) 4,015,944 Total assets LIABILITIES Payable for investments purchased 5,914,111 Payable for purchases of delayed delivery securities (Note 1) 92,870,992 Payable for shares of the fund repurchased 5,416,119 Payable for compensation of Manager (Note 2) 596,977 Payable for investor servicing fees (Note 2) 264,737 Payable for custodian fees (Note 2) 12,130 Payable for Trustee compensation and expenses (Note 2) 452,517 Payable for administrative services (Note 2) 2,448 Payable for distribution fees (Note 2) 347,262 Other accrued expenses 286,682 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,178,215,576 Distributions in excess of net investment income (Note 1) (1,936,500) Accumulated net realized loss on investments (1,001,655,196) Net unrealized appreciation of investments 145,508,669 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,090,985,088 divided by 89,830,680 shares) $12.14 Offering price per class A share (100/94.25 of $12.14)* $12.88 Net asset value and offering price per class B share ($49,783,514 divided by 4,146,156 shares)** $12.01 Net asset value and offering price per class C share ($23,331,945 divided by 1,932,557 shares)** $12.07 Net asset value and redemption price per class M share ($80,176,466 divided by 6,685,995 shares) $11.99 Offering price per class M share (100/96.50 of $11.99)* $12.42 Net asset value, offering price and redemption price per class R share ($1,391,932 divided by 114,917 shares) $12.11 Net asset value, offering price and redemption price per class Y share ($74,463,604 divided by 6,110,285 shares) $12.19 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 36 Statement of operations Six months ended 1/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $43,249) $10,822,748 Interest (including interest income of $73,972 from investments in affiliated issuers) (Note 5) 5,785,265 Total investment income EXPENSES Compensation of Manager (Note 2) 3,509,189 Investor servicing fees (Note 2) 1,565,804 Custodian fees (Note 2) 14,917 Trustee compensation and expenses (Note 2) 70,756 Administrative services (Note 2) 19,016 Distribution fees  Class A (Note 2) 1,359,331 Distribution fees  Class B (Note 2) 262,796 Distribution fees  Class C (Note 2) 115,127 Distribution fees  Class M (Note 2) 303,215 Distribution fees  Class R (Note 2) 3,593 Other 339,867 Total expenses Expense reduction (Note 2) (13,985) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 58,770,507 Net unrealized appreciation of investments and TBA sale commitments during the period 63,404,658 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 37 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/11* Year ended 7/31/10 Operations: Net investment income $9,058,387 $31,482,845 Net realized gain on investments 58,770,507 57,899,301 Net unrealized appreciation of investments 63,404,658 74,204,562 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (9,383,551) (23,990,906) Class B (260,440) (1,095,926) Class C (113,994) (334,513) Class M (510,055) (1,379,889) Class R (10,620) (27,793) Class Y (716,227) (2,304,612) From return of capital Class A  (2,565,707) Class B  (117,204) Class C  (35,775) Class M  (147,572) Class R  (2,972) Class Y  (246,467) Redemption fees (Note 1) 2 1,216 Decrease from capital share transactions (Note 4) (106,903,228) (267,358,125) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,306,797,110 1,442,816,647 End of period (including distributions in excess of net investment income of $1,936,500 and $0, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 38 This page left blank intentionally. 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses Ratio of net to average investment Net asset Net Net realized Ratio netassets income (loss) value, investment and unrealized Total from From From From Total Non-recurring Net asset Total return Net assets, of expenses excluding to average Portfolio beginning income gain (loss) investment net investment net realized gain return distribu- Redemption reimburse- value, end at net asset end of period to average interest netassets turnover Period ended of period (loss) a on investments operations income on investments of capital tions fees b ments of period value (%) c (in thousands) netassets (%) d expense (%) d (%) (%) e Class A January 31, 2011 ** .08 1.08 (.10)     10.55 * .55* .55* .72* 57.14* July 31, 2010 .25 .93 (.22)  (.02)   1.13 j 1.13 j 2.27 341.47 July 31, 2009 .27 (3.49) (.44) (.09) (.10)   h 1.34 f,g 1.14 g 2.61 g 233.21 July 31, 2008 .61 (2.55) (.64) (1.53)    1.00 g 1.00 g 3.80 g 123.75 July 31, 2007 .48 1.46 (.52) (1.53)    .96 g .96 g 2.61 g 144.33 July 31, 2006 .42 i .27 (.50) (.38)    3.89 i .90 g,i .90 g,i 2.31 g,i 117.11 Class B January 31, 2011 ** .04 1.07 (.06)     10.14 * .93* .93* .35* 57.14* July 31, 2010 .17 .94 (.15)  (.02)   1.88 j 1.88 j 1.54 341.47 July 31, 2009 .19 (3.46) (.37) (.09) (.08)   h 2.09 f,g 1.89 g 1.85 g 233.21 July 31, 2008 .48 (2.52) (.50) (1.53)    1.75 g 1.75 g 2.99 g 123.75 July 31, 2007 .33 1.46 (.38) (1.53)    1.71 g 1.71 g 1.82 g 144.33 July 31, 2006 .28 i .26 (.36) (.38)    3.05 i 1.65 g,i 1.65 g,i 1.58 g,i 117.11 Class C January 31, 2011 ** .04 1.07 (.06)     10.09 * .93* .93* .34* 57.14* July 31, 2010 .16 .95 (.15)  (.02)   1.88 j 1.88 j 1.52 341.47 July 31, 2009 .19 (3.47) (.37) (.09) (.08)   h 2.09 f,g 1.89 g 1.86 g 233.21 July 31, 2008 .49 (2.52) (.51) (1.53)    1.75 g 1.75 g 3.03 g 123.75 July 31, 2007 .34 1.45 (.38) (1.53)    1.71 g 1.71 g 1.86 g 144.33 July 31, 2006 .28 i .25 (.36) (.38)    3.01 i 1.65 g,i 1.65 g,i 1.56 g,i 117.11 Class M January 31, 2011 ** .05 1.07 (.07)     10.32 * .80* .80* .47* 57.14* July 31, 2010 .19 .94 (.18)  (.02)   1.63 j 1.63 j 1.77 341.47 July 31, 2009 .21 (3.44) (.40) (.09) (.09)   h 1.84 f,g 1.64 g 2.13 g 233.21 July 31, 2008 .53 (2.52) (.55) (1.53)    1.50 g 1.50 g 3.31 g 123.75 July 31, 2007 .38 1.45 (.43) (1.53)    1.46 g 1.46 g 2.10 g 144.33 July 31, 2006 .33 i .26 (.41) (.38)    3.34 i 1.40 g,i 1.40 g,i 1.81 g,i 117.11 Class R January 31, 2011 ** .07 1.08 (.09)     10.44 * .67* .67* .60* 57.14* July 31, 2010 .22 .94 (.20)  (.02)   1.38 j 1.38 j 2.03 341.47 July 31, 2009 .24 (3.47) (.42) (.09) (.09)   h 1.59 f,g 1.39 g 2.30 g 233.21 July 31, 2008 .57 (2.54) (.60) (1.53)    1.25 g 1.25 g 3.66 g 123.75 July 31, 2007 .44 1.46 (.48) (1.53)    1.21 g 1.21 g 2.38 g 144.33 July 31, 2006 .36 i .27 (.46) (.38)    3.57 i 1.15 g,i 1.15 g,i 2.00 g,i 117.11 Class Y January 31, 2011 ** .10 1.08 (.11)     10.74 * .42* .42* .85* 57.14* July 31, 2010 .28 .95 (.25)  (.03)   .88 j .88 j 2.55 341.47 July 31, 2009 .29 (3.50) (.47) (.09) (.10)   h 1.09 f,g .89 g 2.87 g 233.21 July 31, 2008 .66 (2.55) (.69) (1.53)    .75 g .75 g 4.05 g 123.75 July 31, 2007 .53 1.46 (.57) (1.53)    .71 g .71 g 2.86 g 144.33 July 31, 2006 .47 i .26 (.55) (.38)    4.09 i .65 g,i .65 g,i 2.59 g,i 117.11 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 41 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.20% of average net assets as of July 31, 2009. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets July 31, 2009 0.01% July 31, 2008 <0.01 July 31, 2007 <0.01 July 31, 2006 0.01 h Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. i Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.05% of average net assets for the period ended July 31, 2006. j Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets as of July 31, 2010. The accompanying notes are an integral part of these financial statements. 42 Notes to financial statements 1/31/11 (Unaudited) Note 1: Significant accounting policies The George Putnam Fund of Boston d/b/a George Putnam Balanced Fund (the fund) (which changed its name on September 30, 2010) is a Massachusetts business trust, registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to allinvestors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from August 1, 2010 through January 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities 43 (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized asLevel 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. B) Security transactions and related investment income Security transactions are recorded on the trade date (thedate the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss 44 if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. E) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. F) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. G) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 45 At July 31, 2010, the fund had a capital loss carryover of $1,040,773,484 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $17,850,960 July 31, 2011 383,072,497 July 31, 2017 639,850,027 July 31, 2018 The aggregate identified cost on a tax basis is $1,274,931,287, resulting in gross unrealized appreciation and depreciation of $155,299,353 and $29,442,903, respectively, or net unrealized appreciation of $125,856,450. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $3,642 under the expense offset arrangements and by $10,343 under the brokerage/service arrangements. 46 Each independent Trustee of the fund receives an annual Trustee fee, of which $835, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $26,760 and $117 from the sale of class A and class M shares, respectively, and received $22,435 and $199 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $28 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $688,264,549 and $865,068,317, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $193,259,128 and $228,567,393, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/11 Year ended 7/31/10 Class A Shares Amount Shares Amount Shares sold 3,025,391 $35,083,056 7,157,334 $78,048,797 Shares issued in connection with reinvestment of distributions 757,614 8,446,311 2,245,104 23,924,226 3,783,005 43,529,367 9,402,438 101,973,023 Shares repurchased (11,157,227) (128,759,677) (25,337,071) (275,336,040) Net decrease 47 Six months ended 1/31/11 Year ended 7/31/10 Class B Shares Amount Shares Amount Shares sold 139,245 $1,594,292 386,438 $4,173,271 Shares issued in connection with reinvestment of distributions 22,641 249,600 109,999 1,153,267 161,886 1,843,892 496,437 5,326,538 Shares repurchased (1,207,159) (13,755,815) (3,984,205) (42,971,075) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class C Shares Amount Shares Amount Shares sold 104,636 $1,204,517 253,971 $2,769,571 Shares issued in connection with reinvestment of distributions 9,422 104,539 31,584 333,793 114,058 1,309,056 285,555 3,103,364 Shares repurchased (252,507) (2,887,134) (526,722) (5,706,290) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class M Shares Amount Shares Amount Shares sold 330,840 $3,790,319 612,804 $6,557,334 Shares issued in connection with reinvestment of distributions 45,387 500,020 143,532 1,508,597 376,227 4,290,339 756,336 8,065,931 Shares repurchased (910,282) (10,492,201) (1,629,586) (17,541,774) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class R Shares Amount Shares Amount Shares sold 12,031 $138,131 32,634 $353,434 Shares issued in connection with reinvestment of distributions 954 10,620 2,899 30,765 12,985 148,751 35,533 384,199 Shares repurchased (19,795) (233,804) (61,588) (675,039) Net decrease Six months ended 1/31/11 Year ended 7/31/10 Class Y Shares Amount Shares Amount Shares sold 485,846 $5,445,796 582,706 $6,333,794 Shares issued in connection with reinvestment of distributions 63,410 709,520 236,812 2,532,185 549,256 6,155,316 819,518 8,865,979 Shares repurchased (692,710) (8,051,318) (4,718,963) (52,846,941) Net decrease 48 Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $73,972 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $300,683,401 and $234,432,810, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 49 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Francis J. McNamara, III Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Officer, Vice President, Clerk and One Post Office Square Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Principal Treasurer and Assistant Clerk and Trust Company Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow This report is for the information of shareholders of George Putnam Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. George Putnam Balanced Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
